Case 2:21-cv-05172-AB-AS Document 23 Filed 08/20/21 Page 1of1 Page ID #:854

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No.: CV 21-05172-AB (ASx) Date: August 20, 2021

 

 

Title: | Lucia Cortez et al v. Parkwest Rehabilitation Center, LLC et al

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian Chia Mei Jui
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Scott Charles Glovsky Lann Gottesman McIntyre
Proceedings: 1) DEFENDANTS' MOTION TO DISMISS PLAINTIFF LUCIA

CORTEZ' COMPLAINT [8]:
2) DEFENDANTS' MOTION TO DISMISS PLAINTIFF
RACHEL KAUFMAN'S COMPLAINT [10]:

3) PLAINTIFFS' MOTION TO REMAND [13]
(Video Conference-Zoom)

The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motions

under submission.

 

00 : 20

 

CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk CB
